
	

113 SRES 215 IS: Expressing the sense of the Senate that the Federal Government should not bail out any State.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 215
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Kirk (for himself,
			 Ms. Ayotte, Mr.
			 Barrasso, Mr. Coats,
			 Mr. Crapo, Mr.
			 Johnson of Wisconsin, Mr.
			 Rubio, and Mr. Shelby)
			 submitted the following resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Federal Government should not bail out any State.
	
	
		Whereas every State in the United States is a sovereign
			 entity with a constitution and the authority to issue sovereign debt;
		Whereas the legislature of every State in the United
			 States has the authority to reduce spending or raise taxes to pay the
			 obligations owed by the State;
		Whereas officials in every State in the United States have
			 the legal obligation to fully disclose the financial condition of the State to
			 investors who purchase the debt of the State;
		Whereas Congress has rejected prior requests from
			 creditors of a State for payment of the defaulted debt of a State; and
		Whereas, during the financial crisis in 1842, the Senate
			 requested that the Secretary of the Treasury report any negotiations with
			 creditors of a State to assume or guaranty any debt of a State, to ensure that
			 promises of Federal Government support were not proffered: Now, therefore, be
			 it
		
	
		That—
			(1)the Federal
			 Government should take no action to redeem, assume, or guarantee any debt of a
			 State; and
			(2)the Secretary of
			 the Treasury should report to Congress any negotiations to engage in actions
			 that would result in an outlay of Federal funds on behalf of creditors of a
			 State.
			
